Citation Nr: 1420978	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for scars of the chest and stomach.

2.  Entitlement to an increased rating in excess of 40 percent for a service-connected right shoulder disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to July 1958, from October 1961 to August 1962, and from December 1990 to September 1991. This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.
 
The Board also notes that, in addition to the paper claims file, there are records contained in the Virtual VA and Veterans' Benefits Management Systems.  A review of the documents in those files reveals documents that are either duplicative or irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The purpose of this remand is to afford the Veteran VA examinations to determine whether he has scars of the chest that were incurred during or are otherwise related to service and to determine the current severity of his right shoulder disability.

The Veteran contends that he scratched his chest and stomach on barbed wire during service and he currently has scars as a result of that injury.  The Veteran is competent to report this particular in-service event and evidence of scarring on his chest and stomach.  To date, no VA examination has been conducted to determine the cause of any scarring.  Therefore, a VA examination is necessary prior to adjudicating this claim.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006)

With regard to the service-connected right shoulder disability, the most recent VA examination was in February 2009, more than five years ago.  In a February 2014 statement, the Veteran argued that, since the time of his last examination, his shoulder disability has worsened.  The Veteran's representative has argued that the examination is stale and does not provide the Veteran's current circumstances.  A more contemporaneous VA examination is required prior to an adjudication of the Veteran's claim for an increased evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, the Veteran's service treatment records from December 1990 through September 1991 have not been associated with the claims file.  The VA must make efforts to obtain any missing VA records. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ shall make every effort to obtain the Veteran's service treatment records from December 1990 through September 1991.  If these records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Notice must be provided to the Veteran and his or her representative. The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence. The AMC should also inform the Veteran that he can also provide alternative forms of evidence. 

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, including all private and VA medical providers. If relevant, contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If relevant, and after securing the proper authorizations where necessary, make arrangements to obtain all the private records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts to obtain named records the AOG is unable to secure same, the AOJ must notify the Veteran and his representative and (a) identify the specific records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine whether he has scars of the chest and stomach that were incurred as a result of service.  The paper and electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to the electronic claims file, any relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner must provide an opinion regarding whether it is at least as likely as not that scars of the chest and stomach were caused by service. The examiner must address the Veteran's lay statements regarding the in-service incident.

4. After any additional records are associated with the claims file, provide the Veteran with an examination to determine the current severity of his right shoulder disability.  The entire paper and electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to relevant records in the electronic claims file, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner must conduct range of motion studies, to specifically include forward flexion, abduction, external rotation, and internal rotation. The examiner must comment on the presence or absence of ankylosis, dislocations, malunion and nonunion of the clavicle and/or scapula, deformity, and any related conditions of the upper extremities. The examiner must record the range of motion observed on clinical evaluation, in terms of degrees. After reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups. The examiner must also report any neurological findings due to the Veteran's service-connected right shoulder disability. 

5. The AOJ must review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

